The Chancellor :—If the complainants wish to prove any fact in the bill not admitted in the answer, they should file a replication, and give the defendant an opportunity to be heard on the question of the existence of the fact. If it is a mere exemplication of a record which proves itself, it may be sufficient to give notice to the defendant that it is to be used on the hearing, which will enable him to examine witnesses to explain or rebut the effect thereof, if it can be explained. The debtor whose debt will become due pending the litigation cannot safely pay it. to either of the parties after notice. If he is willing to pay the debt, he is at liberty to pay it into court to the credit of the cause, and in that case the court will order his note to be given up. *492But if it is necessary to enforce the collection before a final hearing, a receiver must be appointed.
The complainants are not entitled to the specific relief prayed for in the petition, and I have not sufficient before me to determine whether it is a proper case for a receiver. The petition must therefore be dismissed with costs.